Citation Nr: 1438972	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-09 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

3.  Entitlement to a rating in excess of 10 percent for a residual scar, excision inclusion cyst, abdomen (abdominal scar).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to June 1998. 

These matters are on appeal from September 2006 and July 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The September 2006 decision denied entitlement to service connection for a left ankle disability.  The July 2011 decision denied entitlement to an increased rating for a lumbar spine disability and a residual abdominal scar.  This decision also denied entitlement to a TDIU.

In August 2013, the claim for service connection for a left ankle disability was Remanded for further evidentiary development.  While this matter was on Remand, the Veteran perfected his appeal of the July 2011 decision which denied the increased rating and TDIU claims.  Although the RO did not certify these issues to the Board, the Board nonetheless has jurisdiction over them.  As such, the increased rating and TDIU claims are also before the Board.  38 C.F.R. § 19.35.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Even considering his complaints of pain, pain on motion, and functional loss, the Veteran's lumbar spine disability, currently diagnosed as degenerative disc disease (DDD) of the lumbar spine with sprain, was not shown to have been manifested by forward flexion limited to 60 degrees or less, a combined range of motion of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks due to his lumbar spine disability.

2.  The Veteran has one abdominal scar that is painful.

3.  The Veteran's left ankle disability, currently diagnosed as arthritis, is as likely as not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbar spine disability, currently diagnosed as DDD of the lumbar spine with sprain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .3, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code (DCs) 5237, 5242 (2013).

2.  The criteria for a disability rating in excess of 10 percent for an abdominal scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.118, DC 7804 (2013).

3.  The criteria for service connection for a left ankle disability, currently diagnosed as arthritis, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Regarding the Veteran's claim for service connection for a left ankle disability, in the decision below, the Board grants service connection for the Veteran's left ankle disability which constitutes a complete grant of the benefits sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

Regarding the Veteran's increased rating claims, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Prior to the initial denial of the present claims, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased rating for a service-connected lumbar spine disability and abdominal scar in notice letters sent in October 2010 and January 2011, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Moreover, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  No further development is required regarding the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service, and VA treatment records, and records from the Social Security Administration (SSA).  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

In addition, the Veteran was afforded a VA spine and scars examinations in March 2011.  An addendum opinion was obtained in May 2011.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate for adjudication purposes.  These VA examination reports were comprehensive and adequately addressed the Veteran's orthopedic, neurologic, and dermatologic symptomatology.  Due consideration was given to the Veteran's personal complaints as well to the findings made on physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the last orthopedic and scars examinations are over four (4) years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's low back and scar disabilities since the March 2011 examinations.  The Veteran has not argued the contrary.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

A.  Low Back

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

Historically, a May 1999 rating action granted service connection and assigned a 10 percent disability rating for the Veteran's lumbosacral train, effective from June 4, 1998, pursuant to Diagnostic Code 5295 (lumbosacral strain).  In February 2007, the Veteran's disability rating was increased to 20 percent pursuant to Diagnostic Code 5237 (lumbosacral strain), effective from October 31, 2006, the date of the increased rating claim.  In September 2010, the Veteran filed a claim for an increased rating for his low back disability.

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243. The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.   38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is assigned a 20 percent rating.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.
Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Turning to the merits of the claim, VA treatment records include a September 2009 physical therapy report which reflects the Veteran's complaint of low back pain.  Active range of motion testing of the lumbar spine revealed 65 degrees flexion and 15 degrees extension.  A July 2010 X-ray of the lumbosacral spine indicated no significant degenerative changes in the lumbar spine.  An August 2010 MRI of the lumbar spine indicated normal lumbosacral spine alignment.  The impression was mild degenerative changes at L4-5, L5-S1 without significant central canal or neural foraminal stenosis.  An October 2010 report indicates complaints of low back pain and stiffness with radicular symptoms including numbness and tingling in the right leg.  Active range of motion testing revealed 20 degrees flexion, 16 degrees extension, 11 degrees left lateral flexion and 7 degrees right lateral flexion.  There was some tenderness and pain to palpation of the lumbar spine.  Posture indicated excessive lordosis.

SSA records include a January 2011 Function Report which includes the Veteran's complaints of difficulty lifting, squatting, bending, standing, reaching, walking, kneeling, and ambulating stairs due to his low back disability.


A March 2011 VA spine examination report indicates that the Veteran's low back disability was treated with rest, ice, physical therapy, a tens unit, braces, and prescription medication.  He denied any incapacitating episodes of spine disease.  There were no flare-ups which required emergency room treatment during the past year or any history of surgery or hospitalization.  There was no history of urinary incontinence, urgency, frequency, erectile dysfunction, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  There was a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain central to both sides.  Pain was sharp and cramping, moderate in severity, and daily with radiating pain that traveled up his back.  He wore a brace and was able to walk more than one-quarter mile.

Examination of the lumbar spine indicated normal posture and gait.  There was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, scoliosis, or thoracolumbar spine ankylosis.  Examination of the muscles of the spine indicated pain with motion, tenderness, but there was no spasm, atrophy, guarding, or weakness.

Range of motion testing revealed 70 degrees flexion, 10 degrees extension, 10 degrees left lateral flexion, 20 degrees right lateral flexion, 10 degrees left lateral rotation, and 15 degrees left lateral rotation, with objective evidence of pain.  There was also objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  Reflex, sensory, and motor examinations were normal.  An MRI of the lumbar spine revealed mild degenerative changes at L4-L5, L5-S1, without significant central canal or neural foraminal stenosis.  It was noted that he retired from employment as a laborer-custodian due to his low back disability.  The examiner diagnosed degenerative disc disease of the lumbar spine with sprain which caused increased absenteeism at work, problems with lifting and carrying, and pain.  It had a moderate effects on chores and recreation; a mild effect on driving; and a severe effect on exercise.
In a May 2011 addendum, the examiner opined that the Veteran's service-connected low back disability prevented employment of a physical nature, but did not prevent sedentary employment.

VA treatment records include an April 2012 report which reflects the Veteran's complaint of chronic back pain.  A July 2012 report indicates use of a back brace.  In August 2012, the Veteran had continued complaints of chronic low back pain with occasional radiation down the legs.  

Having reviewed the foregoing, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's lumbosacral strain.  On VA examination in March 2011, range of motion testing revealed forward flexion of the thoracolumbar spine to at least 70 degrees, albeit with pain.  The evidence does not show limitation to less than 60 degrees.  Recognition is given to the fact that an October 2010 physical therapy report noted flexion limited to 20 degrees.  However, the Board concludes that this measurement is an outlier that is not indicative of the Veteran's symptomatology throughout the appeal period, and thus, it is afforded little probative weight when determining the true extent of the Veteran's lumbar spine disability.  This is because prior to October 2010, in September 2009, range of motion testing revealed 65 degrees flexion and less than six months later, on March 2011 VA examination range of motion testing revealed 70 degrees flexion.  The October 2010 reading is inconsistent with the totality of the evidence of record and is considered to be an anomaly concerning the Veteran's true ability to move his lumbar spine.  The preponderance of the evidence shows that the Veteran has more consistently demonstrated flexion to 65 or 70 degrees, which does not warrant the assignment of a higher rating for his lumbar spine disability.

Consideration has been given to whether a higher rating could be assigned for either period based on the any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased rating for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness at any time during the pendency of the appeal.  On repetitive stress testing on VA examination in March 2011, there was no additional limitation in range of motion on repetitive testing.  Again, even in considering the objective evidence of pain following repetitive motion, he would still not meet the threshold requirements for a 20 percent rating.  Further, to the extent that he complained of pain throughout the range of motion of the lumbar spine, the Board emphasizes that there was must be some measurable loss of range of motion or function.  See Mitchell v. Shinseki.

Consideration has also been given to whether separate compensable ratings were warranted for neurological manifestations of the Veteran's lumbar spine disability. Reference is made to the Veteran's complaints of numbness and tingling in October 2010 and August 2012.  However, the record is negative for any diagnosis neurological disorder, including radiculopathy, of the lower extremities.  In this regard, on March 2011 VA examination, reflex, sensory, and motor examinations were normal.  On this basis, a separate rating for neurologic disability related to the Veteran's service-connected low back disability may not be assigned for any time during the appeal period.

B.  Abdominal Scar

Historically, a May 1999 rating action granted service connection and assigned a 10 percent disability rating for the Veteran's residuals scar excision, inclusion cyst, effective from June 4, 1998, pursuant to Diagnostic Code 7804.  In September 2010, the Veteran filed a claim for an increased rating his residual scar.
Scars that are unstable or painful are evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides for ratings of 30 percent if the number of scars that are unstable or painful are five or more, 20 percent if three or four, and 10 percent if one or two.  Id.

Turning to the merits of the claim, on VA scars examination in March 2011, the Veteran presented with a scar on the anterior surface of the trunk, just below the umbilicus linear.  The scar was vertical, 4 by 2 centimeters in length, hyperpigmented, and superficial.  While he reported pain, there was no skin breakdown over the scar.  There was keloid formation over this scar.  However, since service, while mildly painful, it remained stable.

On examination, the scar was superficial, painful, and had no signs of skin breakdown or other disabling effects.  There were also no signs of inflammation or edema.  It was noted that he was a laborer- custodian for the USPS and retired in October 2010 due to his low back disability.  There were no effects on usual daily activities.

In a May 2011 addendum, the examiner opined that the Veteran's service-connected scar did not prevent any form of gainful employment.
VA treatment records include an April 2013 report which indicates a hypertrophic scar that was irritated by the Veteran's back brace.

Having reviewed the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's abdominal scar.  As the Veteran has no more than one scar, he is in receipt of the maximum schedular rating for one scar under Diagnostic Code 7804.   He cannot obtain an increased rating under this diagnostic code; and, there is no other diagnostic code pertaining to scars which could provide a higher disability rating or separate compensable ratings as per Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  There are no clinical findings which indicate that the Veteran's scar is located on the head, face or neck.  There is no evidence of deep scars or scars that cause limited motion or exceed an area of at least 12 square inches or cause limitation of function.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118 DC 7800, 7801, 7802, 7803, and 7805.  See 38 C.F.R. § 4.118.  Without any medical evidence of greater impairment, the claim must be denied.

C. Other Considerations

In reaching the above conclusions, the Board has also not overlooked statements from the Veteran in support of his claims.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. orthopedic and neurologic symptomatology including pain and weakness in the low back, in addition to dermatologic symptomatology with regard to his scar.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  With regard to higher ratings for lumbar spine disability and an abdominal scar, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for these disabilities.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's orthopedic disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In light of the foregoing, the Veteran's claim for a rating in excess of 20 percent for lumbosacral strain and in excess of 10 percent for an abdominal scar must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

III. Service Connection Claim

The Veteran contends that he has a left ankle disability that is related to a parachute jump during service, including a June 1996 parachute jump during which he sustained a grade I-II ankle sprain during a parachute jump in June 1996.  Parenthetically, the Board notes that in May 1999 and November 2012 decisions, the RO granted service connection for a right foot fracture and right ankle fracture sustained during the June 1996 parachute jump.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (2013).  

The STRs are negative for any findings or diagnosis of a left ankle disability,  However, post-service VA treatment records include bilateral ankle complaints made by the Veteran which he attributes to his parachute jump in service.  A July 2007 report includes an assessment of pain, most likely a mild sprain of the medial ligament of the left ankle.

On VA DBQ ankle conditions examination in April 2012, there was objective evidence of a loss of range of motion of the ankle on testing along with there being pain on motion and X-rays which also revealed small plantar calcaneal spurs and bony spurring at the posterior aspect of the calcaneus, the examiner did not diagnose any left ankle disability.

On VA DBQ ankle conditions examination in September 2013, the examiner opined that it is less likely than not that the Veteran's left ankle condition is related to military.  However, and rather significantly, the examiner indicated that there were arthritic changes noted in both ankles which may occur from repetitive usage, previous injury, and aging.  

Given the fact that the Veteran's MOS involved parachute jumps, that he sustained a significant injury to his right ankle from a parachute jump, which is service connected, that the Veteran has provided competent and credible evidence experiencing sustaining a minor injury to the left ankle during a jump, and that a VA examiner has attributed the arthritic changes to his left ankle due, in part, to previous injury, 

the Board finds that service connection for the Veteran's left ankle disability is warranted.   The evidence is at least in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for lumbosacral strain, currently diagnosed as degenerative disc disease of the lumbar spine with sprain, is denied.

A rating in excess of 10 percent for a residual scar, excision inclusion cyst, abdomen, is denied.

Service connection for a left ankle disability, is granted.


REMAND

A TDIU claim is dependent on a veteran's service-connected disabilities and the assigned evaluations for such.  In the decision herein, the Board has granted service connection for the Veteran's left ankle disability.  Therefore, the RO must in the first instance assign a rating for the now service-connected left ankle disability prior to the readjudication of the TDIU claim as both claims are inextricably intertwined.  A Board decision on the TDIU claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the Board must defer adjudication of this issue.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should assign an initial disability rating for the Veteran's now service-connected left ankle disability.

2.  Thereafter, the TDIU issue on appeal should be readjudicated, with consideration of the now service-connected left ankle disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in September 2013.  The case should then be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


